Citation Nr: 1300548	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1971, with subsequent service in the Army Reserve, to include active duty training (ACDUTRA) from February 14, 1998, to March 14, 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at an July 2012 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left hip disability.  Specifically, he asserts that he suffers from a pinched nerve in his left hip that was incurred during a period of ACUDTRA.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2010).  ACDUTRA includes the full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). 

A review of the Veteran's records shows that his Army Reserve unit was ordered to report to Fort McClellan, Alabama, for ACDUTRA from February 14, 1998, to March 14, 1998.  He was subsequently ordered to active duty for a period of 120 days beginning on March 1, 1998, for mobilization purposes.  

However, a March 2, 1998, treatment note from a Fort McClellan troop medical clinic indicated that the Veteran complained of lower back pain radiating down into his left leg for 4 to 5 years.  He was referred for civilian medical care, at which time it was again noted that he suffered from insidious lower back pain for 4 to 5 years, although his symptomatology increased in the last year.  The Veteran also indicated at this time that his left leg pain was worse than his low  back pain.  

A treatment record from the Noble Army Health Clinic at Fort McClellan dated on March 9, 1998, indicated that the Veteran was non-deployable pending a computed tomography (CT) scan of the spine.  On March 11, 1998, the Veteran was afforded magnetic resonance imaging (MRI) of the spine, at which time it was noted that he complained of hip pain, left knee pain, and radiculopathy into the knee.  However, his MRI of the lumbar spine was normal.  A March 18, 1998, treatment note indicated the presence of paraesthesia of the left lateral femoral cutaneous nerve, although tests for sciatica were negative.  The physician's impression was meralgia paresthetica, lateral femoral nerve entrapment.  The March 18th note indicated that the Veteran was to undergo electromyography (EMG) and nerve conduction velocity (NCV) testing of the left lower extremity; however, there is no indication in the record that these tests were ever conducted.  

In October 2001, a physician assistant's note indicated that the Veteran denied any limitations that would interfere with his Army Reserve duties, but noted occasional left hip pain upon prolonged standing and walking.  

The Veteran first sought VA medical treatment in October 2005, at which time he reported experiencing left hip pain for the past 14 years.  He described a constant, dull, aching soreness in his left hip that interfered with sleep and physical activities.  The VA physician opined that his left hip pain seemed to be from degenerative joint disease, although there were no X-rays at the time to confirm this.  

At his July 2012 Travel Board hearing, the Veteran testified that he experienced left hip pain from 1998 to the present.  With evidence of in-service symptoms as well as current symptomatology, VA's duty to assist by providing a VA examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To date, the Veteran has not been afforded a VA examination with respect to his left hip.  Thus, a VA examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any treatment records from the VA Tennessee Valley Healthcare System, Alvin C. York Campus, in Murfreesboro, Tennessee, as well as the Chattanooga Outpatient Clinic in Chattanooga, Tennessee, dated from January 2007 to the present.  Associate all records obtained with the claims file.

2.  Schedule the Veteran for a VA examination to determine the likely nature and etiology of his left hip disorder.  A copy of this remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  If any left hip disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's military service, to include his complaints of left hip pain during his March 1998 period of ACDUTRA.  All necessary diagnostic testing, to include EMG/NCV testing, should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).
4.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

